

 
 
 
American Airlines, Inc.
6-1162-AKP-109R2  Page 3



6-1162-AKP-109R2




American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas  75261-9616




Subject:
Business Considerations



Reference:
Purchase Agreement No. 1980  between The Boeing Company and American Airlines,
Inc. relating to Model 777-223ER Aircraft





This letter agreement (Letter Agreement) is entered into on the date below and
amends and supplements the Purchase Agreement referenced above.  All capitalized
terms used herein but not otherwise defined in this Letter Agreement shall have
the same meanings assigned thereto in Exhibit C to the Purchase Agreement or
elsewhere in such Purchase Agreement.




1.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


Boeing agrees to issue [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




2.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


If Customer purchases [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] pursuant to
Letter Agreement 6-1162-AKP-110R1, Boeing shall issue a [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].




3.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


3.1           If Customer purchases [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


3.2           If Customer purchases [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


3.3           If Customer purchases [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].




4.           Application of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


Customer may use each [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



P.A. No. 1980                                             SA No. 19
 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-AKP-109R2  Page 3





5.           Confidential Treatment.


Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential.  Customer and Boeing agree that each will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the prior written consent of the other, disclose this Letter Agreement
or any information contained herein to any other person or entity, except as
provided in this Letter Agreement and or the Purchase Agreement.




Very truly yours,


THE BOEING COMPANY


By              


Its            Attorney-In-Fact                                                            




ACCEPTED AND AGREED TO this


Date:    , 2009


AMERICAN AIRLINES, INC.


By                                                              


Its  VP - Corporate Development  and
Treasurer                                                                                     





P.A. No. 1980                                             SA No. 19
 
 
 
